Citation Nr: 0728870	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-19 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee/leg 
disorder, to include as secondary to service-connected 
degenerative joint disease of the left knee.  

2.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to service-connected 
degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1969 and injured his left knee during inactive duty for 
training with the Army National Guard in August 1998.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In April 2006, the veteran and his spouse testified at a 
personal hearing before a Decision Review Officer (DRO).  In 
May, 2007 the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  Transcripts of those 
hearings are of record.  


FINDINGS OF FACT

1.  No competent evidence of record shows that a right 
knee/leg disorder had its onset during active service, was 
caused or aggravated by his service connected degenerative 
joint disease of the left knee, or is otherwise etiologically 
related to his active service.  

2.  No competent evidence of record shows that a right ankle 
disorder had its onset during active service, was caused or 
aggravated by his service connected degenerative joint 
disease of the left knee, or is otherwise etiologically 
related to his active service.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right knee/leg disorder have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).

2.  The criteria for entitlement to service connection for a 
right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a pre-initial 
adjudication letter dated in March 2003 and a post-initial 
adjudication letter dated in March 2006.  The March 2003 
letter informed the veteran of the evidence needed to 
substantiate his claim for service connection, including as 
secondary to his service-connected left knee disability.  He 
was also informed of his and VA's respective duties in 
obtaining evidence and asked to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  The March 2006 letter provided the veteran notice as to 
the assignment of disability ratings and effective dates, 
should his claim(s) be granted.  

Although notice as to assignment of disability ratings and 
effective dates did not precede the initial adjudication by 
the RO, no prejudice can result to the veteran.  In this 
regard, as the Board is denying his claims, any questions as 
to these downstream elements are moot.  

Service medical records are associated with the claims file, 
as are records and reports from VA health treatment 
providers.  The veteran has not sought VA assistance in 
obtaining any other evidence.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, merely filing a claim for benefits is not 
enough to necessitate a medical examination.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

While the threshold of an indication of an association 
between a veteran's active service and a current disability, 
or symptoms of a current disability, is a low one, there is a 
threshold.  In this case, only the veteran's own lay opinion 
associates his claimed disabilities with his service-
connected left knee disability.  The Board finds that a 
layperson does not possess the requisite medical knowledge to 
provide a competent opinion that disorders of one leg are the 
result of favoring that leg over the injured or diseased 
other leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (stating 
that the competency of lay evidence regarding medical 
etiology is a fact determination to be made by the Board); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  To read 38 U.S.C.A. §5103A 
as imposing upon VA a duty to provide a medical examination 
in cases such as this would effectively remove the 
requirement of an indication of an association because all 
claims are explicitly or implicitly accompanied by the 
veteran's assertion that his claimed disability is related to 
service or to a service-connected disability.  As there is no 
competent evidence of the required association, the Board 
declines to afford the veteran a medical examination.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due 
to, or the result of, an established service-connected 
disability.  38 C.F.R. § 3.310 (2006).  Similarly, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the nonservice-connected disease or injury 
is said to have been aggravated by the service-connected 
disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322 (2006).  Additionally, the Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

Generally, medical evidence, rather than lay evidence, is 
required to establish medical causation or a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, in certain uncomplicated circumstances, lay 
evidence may suffice.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that lay evidence 
is competent to identify a simple condition such as a broken 
leg but not more complex issues such as identifying a form of 
cancer).  

Service connection for degenerative joint disease of the 
veteran's left knee was granted in January 2001, following an 
injury sustained during training with the National Guard in 
August 1998 and arthroscopy with debridement and partial 
medial meniscectomy of the left knee in December 1998.  The 
veteran testified that his right leg began to hurt and swell 
"probably in the 1990's," and following the 1998 surgery.  
Hearing transcript at 3.  He attributes this to increased 
exercise recommended for treatment of diabetes and standing 
in the performance of his job as a teacher.  Id.  He also 
testified that no doctor has informed him of what condition 
of the right leg he suffers, but that when he mentions the 
pain in his right leg to his primary care physician, the 
physician recommends better control of his blood sugar.  Id. 
at 9.  

Service medical records are absent for report of treatment 
for or symptoms of right ankle, leg or knee disorders.  VA 
outpatient treatment records record several reports of right 
ankle symptoms and one report of bilateral knee symptoms.  An 
August 1989 notation contains the veteran's report of swollen 
and painful ankles towards the end of the day.  He was found 
to have no edema, but the physician noted that the veteran 
had had ankle pain and swelling in the left foot, with 
elevated uric acid in the past, and stated that the veteran 
possibly suffered from gout.  In August 1992, the veteran 
reported right ankle swelling and pain of two weeks duration.  
A June 2000 problems list indicates degenerative joint 
disease and knee pain, left greater than right, with 
ambulation limited to 3 to 5 blocks due to knee pain.  A 
December 2002 note reports right heel pain with a clinical 
observation that the veteran had tenderness at the achilles 
tendon insertion.  

Thus the only medical evidence that the veteran's described 
right ankle and right knee pain is of a permanent nature or 
has an underlying identified pathology are the statements of 
degenerative joint disease of both knees and gout affecting 
his right ankle.  The reports of gout predate his service 
connected injury of the left knee and thus cannot have been 
caused by that injury.  Nor is there any evidence that the 
gout has been aggravated by the left knee disability.  His 
right knee degenerative joint disease is mentioned only in a 
problems list and there is no evidence that his right knee 
degenerative joint disease was caused by or aggravated by his 
service-connected left knee disability.  The Board has no 
reason to doubt that the veteran experiences pain of his 
right knee and ankle.  However, pain alone is not a 
disability for VA compensation purposes.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  Here, the only 
underlying pathology evidenced by the record is degenerative 
joint disease of his right knee and gout affecting his right 
ankle.  The record is absent for any competent evidence that 
these disorders, or for that matter his right or left knee 
pain, have been caused or aggravated by his service-connected 
left knee disability.  

The Board has also considered the veteran's assertion that 
his right knee and ankle have hurt since his left knee injury 
in August 1998.  Weighing against this assertion of 
continuity of symptomatology, is the almost complete absence 
of complaints of right knee or ankle symptoms since that 
time.  The only clinical report of right knee pain is his 
June 2000 complaint of pain in both knees when walking 3 to 5 
blocks.  While right heel pain has been reported, there are 
no post August 1998 medical reports of right ankle pain.  In 
rendering a determination on the merits of a claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  This absence of treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The veteran's own opinion that he has a right leg disability 
as the result of overuse of that leg due to the service 
connected left knee disability is not competent evidence of 
etiology.  The Board finds that providing a nexus opinion 
between such conditions is not so simple a matter as to be 
within the competency of a person without demonstrated 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"); see also Jandreau 
v. Nicholson, supra.  By the veteran's own testimony, no 
physician has ever provided a nexus statement as to the cause 
of his right leg pain, other than relating his symptoms to 
his non-service connected diabetes.  

As no competent evidence of record establishes that the 
veteran's right ankle and right knee symptoms were caused by 
or have been aggravated by his service-connected degenerative 
joint disease of the left knee, his claim for service 
connection on a secondary basis must be denied.  

Nor are the criteria met for entitlement to service 
connection on a theory of direct connection to service.  
Service medical records are absent for any report of right 
ankle, leg or knee symptoms, or any treatment of his right 
ankle, leg or knee during active service.  A separation 
report of medical examination, from May 1969, indicates that 
clinical evaluation of the veteran's lower extremities was 
normal.  Chondromalacia patellae versus arthritis was 
reported in a private medical record of October 1975 but 
there is no other evidence of the existence of chondromalacia 
patellae in the record, and it is not currently shown.  
Finally, because arthritis of the right knee did not manifest 
within one year of his separation from active service, the 
provisions of 38 C.F.R. § 3.307 and § 3.309 are not for 
application.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for a right knee/leg 
disorder, to include as secondary to service-connected 
degenerative joint disease of the left knee is denied.  

Entitlement to service connection for a right ankle disorder, 
to include as secondary to service-connected degenerative 
joint disease of the left knee is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


